Citation Nr: 0706914	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  01-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran's appeal was previously before the Board in 
February 2005.  At that time, the Board denied the veteran's 
other three claims but remanded the claim that is the issue 
of this decision for additional development.  The requested 
development having been accomplished, the Board finds that 
the veteran's appeal as to the issue of service connection 
for a left shoulder disorder is ready for the Board's 
consideration.


FINDING OF FACT

The veteran has a current left shoulder disability, diagnosed 
as impingement syndrome, that is not related to his active 
service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim was filed and 
initially adjudicated prior to the enactment of VA's current 
notice requirements.  Thus notice under the current 
requirements was first provided to the veteran in March 2003 
subsequent to the initial AOJ decision, and the veteran's 
claim was readjudicated in a July 2003 Supplemental Statement 
of the Case.  Additional notice was provided to the veteran 
in July 2003, and his claim was thereafter readjudicated in a 
January 2004 Supplemental Statement of the Case.  Finally, 
notice was also provided by the Appeals Management Center in 
February 2005 pursuant to the Board's remand of the veteran's 
claim.  This notice specifically provided the veteran with 
the fourth Pelegrini II notice element.  Again his claim was 
readjudicated in an August 2006 Supplemental Statement of the 
Case.  All of these notices, read as a whole, appropriately 
advised the veteran of all the Pelegrini II notice elements 
as listed above, and the veteran's claim was readjudicated 
after each notice and a sufficient time for the veteran to 
respond had passed.  

Thus although notice was provided after the initial 
adjudication, the Board finds that the veteran has not been 
prejudiced thereby.  The content of these notices fully 
comply with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Moreover 
his claim was subsequently readjudicated after providing the 
veteran with an opportunity to respond to each notice.  
Furthermore, the veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

The Board notes that the veteran was provided notice in the 
August 2006 Supplemental Statement of the Case that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, given the denial hereafter of the veteran's claim, 
any questions as to a disability rating or an effective date 
are moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide earlier notice on these 
elements of his claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
treatment records from the VA Medical Centers in Tuscaloosa, 
Birmingham, and Anniston in Alabama, and in Bay Pines and St. 
Petersburg in Florida have been obtained.  The veteran 
submitted other VA treatment records from Puerto Rico.  He 
identified private treatment records relating to his claim, 
and he submitted copies of them.  VA also requested those 
records and received them from his doctor.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination in July 2006.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

I.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In February 2005, the Board remanded the veteran's claim for 
service connection for a left shoulder disorder in order to 
obtain a VA examination to determine first whether the 
veteran has a current disability and, if so, whether it is 
related to his active service.  Although VA treatment records 
showed treatment for chronic left shoulder pain, there was no 
specific diagnosis shown in them.  The veteran underwent a VA 
examination in July 2006.  After examining the veteran, the 
examiner diagnosed him to have impingement syndrome of the 
left shoulder.  Thus the Board finds that the veteran has a 
current left shoulder disorder.

Although the veteran has a current left shoulder disorder, 
the Board finds that the preponderance of the evidence is 
against his claim for service connection for this condition.  
Specifically the medical evidence fails to show a nexus 
between the veteran's current left shoulder disorder and any 
injury or disease incurred in service.

The veteran was discharged from service in July 1970.  He 
claims that he injured his left shoulder in service during 
boot camp when he was forced to march with a backpack full of 
rocks, but that he did not report it for fear that he would 
have to repeat basic training.  A review of the service 
medical records do, however, show two later treatment notes 
relating to complaints of left shoulder pain.  The first 
treatment was on February 17, 1969.  The veteran complained 
of pain in the left shoulder for three to four months.  The 
pain was mostly in the left scapular region.  Physical 
examination was negative.  An x-ray of the left shoulder 
failed to show any significant abnormality.  The impression 
was musculoskeletal pain.

The second treatment for complaints of left shoulder pain was 
on March 27, 1970.  The veteran complained of chronic pain in 
the left trapezius muscle.  Physical examination revealed 
mild tenderness.  The impression was muscle strain.  Another 
impression shown on this treatment note was chronic anxiety 
and psychosomatic complaints of pain in various parts of the 
body.  

The VA examiner was asked to provide an opinion as to whether 
any current left shoulder disorder is at least as likely as 
not related to any disease or injury incurred in service.  
After reviewing the entire claims file and examining the 
veteran, the examiner opined that it is not likely that the 
veteran's current left shoulder disability is related to his 
active service.  Thus the VA examiner's opinion fails to 
provide the necessary medical nexus between the veteran's 
current left shoulder disability and his active service.  
There is no opinion in the file to contradict the VA 
examiner's opinion, and the Board finds no reason that the VA 
examiner's opinion should not be accepted as medically sound.  

In addition, although the veteran claims that he injured his 
left shoulder in boot camp and this became a chronic 
condition, he failed to report this at his separation 
examination in April 1970, and no chronic left shoulder 
disorder was found on examination.  Furthermore, the earliest 
VA treatment records in the claims file showing treatment for 
a left shoulder disorder are from April 2001 even though they 
show treatment for his other complaints of pain including in 
his neck, low back, right shoulder and arm, and knees and 
legs.  The veteran's allegation as to continuity of 
symptomatology, standing alone, is not plausible in light of 
the absence of a showing of continuous symptomatology in the 
medical evidence of record.  See McManaway v. West, 13 Vet. 
App. 60, 66-67 (1999).  

The preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for a left shoulder 
disorder, and the doctrine of reasonable doubt is not for 
application.  Thus the veteran's claim must be denied.


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


